ORDER

PER CURIAM.
AND NOW, this 17th day of December, 2004, Philip L. Kantor having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated June 24, 2004; the said Philip L. Kantor having been directed on September 28, 2004, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Philip L. Kantor is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.